              Case 5:19-cv-04090 Document 1 Filed 10/03/19 Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


 UNITED STATES OF AMERICA,

                                   Plaintiff,
                     v.                                       Civil No. 19-4090

 MICHELE M. SKELTON,

                                   Defendant.


                                                COMPLAINT

        COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and Kathryn E. Sheedy, Assistant United States Attorney, and

for its cause of action alleges:

        1.      This is a civil action for foreclosure of a Mortgage brought by the United States of

America under the provisions of 28 U.S.C. § 1345.

        2.      Service may be made upon Defendant in the following manner:

                a.        Defendant Michele M. Skelton may be served the Summons and a copy of

                          the Complaint at 105 E. Avenue B, Apt. B, South Hutchinson, KS 67505,

                          within the jurisdiction of this Court.

        3.      Defendant Michele M. Skelton executed and delivered to Plaintiff United States,

acting through the Rural Housing Service, United States Department of Agriculture, a promissory

note on September 1, 2005, in the principal amount of $43,000.00, together with interest at the rate

of 5.3750 percent (5.3750%) per annum on the unpaid balance. As consideration for this note,

Plaintiff United States made a Rural Housing loan to Defendant Michele M. Skelton, pursuant to
             Case 5:19-cv-04090 Document 1 Filed 10/03/19 Page 2 of 7




the provisions of Title V of the Housing Act of 1949 (42 U.S.C. § 1471, et seq.). A true and correct

copy of the Promissory Note is attached as Exhibit A.

       4.      On September 1, 2005, to secure repayment of the indebtedness, Defendant

Michele M. Skelton executed and delivered a purchase-money security interest in the form of a

real estate mortgage upon real property commonly known as 817 West 9th Street, Larned, Kansas

67550 and located in Pawnee County, Kansas, within the jurisdiction of this Court, described as

follows:

               Lots Twenty-one (21) and Twenty-two (22), in Block Four (4),
               Edwards and Evans College Addition to the City of Larned, Pawnee
               County, Kansas.

This real estate mortgage was filed on September 1, 2005, in the office of the Register of Deeds

of Pawnee County, Kansas, in Book MG194 at Page 4 (No. 20051319). A true and correct copy

of the Mortgage is attached as Exhibit B.

       5.      On September 1, 2005, Defendant Michele M. Skelton executed a Subsidy

Repayment Agreement. The recapture of any and all amounts granted under this Agreement are

secured by the Real Estate Mortgage described above pursuant to the Housing Act of 1949, as

amended, 42 U.S.C. § 1490a, and the implementing regulations, 7 C.F.R. 3550.162. As of July 8,

2019, there was due the total amount of $11,300.04. This amount is to be recovered in rem only,

and only after recovery of the principal (including advances and other recoverable costs) and

accrued interest due on the Promissory Note through the date of sale of the real property. A true

and correct copy of the Subsidy Repayment Agreement is attached as Exhibit C.

       6.      Plaintiff United States is the owner and holder of the liability and security

documents set out above, attached as Exhibits A, B and C.




                                                 2
             Case 5:19-cv-04090 Document 1 Filed 10/03/19 Page 3 of 7




       7.        Defendant Michele M. Skelton failed to pay installments of principal and interest

when due in violation of the liability and security documents set out above. Plaintiff United States

elected to exercise its option to declare the entire unpaid principal balance plus interest to be

immediately due and payable and made demand for these amounts.

       8.        The amount due on the promissory note is principal in the amount of $37,220.02

(including unpaid principal of $34,164.72, escrow replenish of $2,127.87, agency title report fees

of $350.00, escrow fees of $540.31, and late fees of $37.12) as of July 8, 2019; plus interest in the

amount of $3,658.17 (including interest on principal of $3,551.88 and interest on advances of

$106.29) accrued to July 8, 2019; plus interest accruing thereafter at the daily rate of $5.3960

(including daily interest on principal of $5.0311 and daily interest on advances of $0.3649) to the

date of judgment; plus administrative costs of $155.00 (including lis pendens filing fee of $5.00

and a title report fee of $150.00) pursuant to the promissory note and mortgage; plus filing fees in

the amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the

rate set forth in 28 U.S.C. § 1961; plus court costs and the costs of this action presently and in the

future incurred. Plaintiff United States is also owed the amount of $11,300.04 for interest credit

or subsidy subject to recapture; plus interest after the date of judgment at the rate set forth in 28

U.S.C. § 1961; and foreclosure of the Defendant's interests in the subject real estate.

       9.        No other action has been brought to recover these sums.

       10.       Plaintiff United States has completed all loan servicing requirements of Title V of

the Housing Act of 1949 (42 U.S.C. § 1471, et seq.) and implementing rules and regulations.

       11.       The interest of the Defendant is junior and inferior to the interests of Plaintiff

United States.




                                                  3
              Case 5:19-cv-04090 Document 1 Filed 10/03/19 Page 4 of 7




       12.       Less than one-third (1/3) of the original indebtedness secured by the mortgage of

Plaintiff United States was paid prior to default.

       13.       Golden Belt Bank, which is not a party to this action, may claim an interest in the

real property by a mortgage dated September 1, 2005, and recorded in the office of the Register of

Deeds of Pawnee in Book 194 at Page 3 on September 1, 2005. The mortgage of Golden Belt

Bank is superior to Plaintiff United States’ mortgage. The real property will be sold subject to the

mortgage of Golden Belt Bank.

       Plaintiff United States demands in rem judgment of foreclosure and in personam judgment

against Defendant Michele M. Skelton in the amount of $37,220.02 (including unpaid principal of

$34,164.72, escrow replenish of $2,127.87, agency title report fees of $350.00, escrow fees of

$540.31, and late fees of $37.12) as of July 8, 2019; plus interest in the amount of $3,658.17

(including interest on principal of $3,551.88 and interest on advances of $106.29) accrued to July

8, 2019; plus interest accruing thereafter at the daily rate of $5.3960 (including daily interest on

principal of $5.0311 and daily interest on advances of $0.3649) to the date of judgment; plus

administrative costs of $155.00 (including lis pendens filing fee of $5.00 and a title report fee of

$150.00) pursuant to the promissory note and mortgage; plus filing fees in the amount of $400.00

allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C.

§ 1961; plus court costs and the costs of this action presently and in the future incurred. Plaintiff

United States further demands in rem judgment in the amount of $11,300.04 for interest credit or

subsidy subject to recapture; plus interest after the date of judgment at the rate set forth in 28

U.S.C. § 1961.

       Plaintiff United States further demands that its Mortgage be declared a second lien, subject

only to the mortgage of Golden Belt Bank, on the real property and that such advances as Plaintiff



                                                     4
              Case 5:19-cv-04090 Document 1 Filed 10/03/19 Page 5 of 7




United States may be authorized and required to pay for insurance premiums, real estate taxes, title

fees, or other costs necessary to protect the security during the pendency of this proceeding be

allowed as a second lien on the real property.

       Plaintiff United States further demands that it be granted in rem judgment foreclosing its

mortgage on the real property and foreclosing the interest of Defendant, and that all right, title, and

interest in and to the real property of Defendant, and of all persons claiming by, through or under

this Defendant be decreed to be junior and inferior to the Mortgage of Plaintiff United States and

be absolutely barred and foreclosed.

       Plaintiff United States further demands that the real property be sold at public sale to the

highest bidder, in accordance with 28 U.S.C. §§ 2001-2003, inclusive, subject to a redemption

period not to exceed three (3) months, pursuant to the provisions of K.S.A. § 60-2414(m), and that

the sale be subject to the prior mortgage of Golden Belt Bank, and any unpaid real estate taxes,

special assessments and easements of record.

       Plaintiff United States further demands that it may bid up to the full amount due it at the

time of the sale without paying funds into the Court, which bid shall satisfy the requirement for a

cash sale, and that the sale proceeds be applied in the following order:

               (1)     Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                       § 2412(a)(2);

               (2)     The costs of this action and the foreclosure sale;

               (3)     The interest accruing on Plaintiff United States= in personam
                       judgment against Defendant Michele M. Skelton;

               (4)     Plaintiff United States= in personam judgment against Defendant
                       Michele M. Skelton;

               (5)     The interest accruing on Plaintiff United States’ in rem judgment for
                       interest credit or subsidy subject to recapture;



                                                  5
             Case 5:19-cv-04090 Document 1 Filed 10/03/19 Page 6 of 7




               (6)     Plaintiff United States’ in rem judgment for interest credit or subsidy
                       subject to recapture; and,

               (7)     Any remaining balance should be held by the Clerk of the District
                       Court to await the Court’s further order.

       Plaintiff United States further demands that the judgment granted it in the Order and

Judgment be the final judgment of this Court.

       Plaintiff United States further demands that in the event the judgment is not satisfied from

the proceeds of the sale, that it be granted judgment against Defendant Michele M. Skelton for any

deficiency that exists after crediting the proceeds, together with interest accruing at the legal

judgment rate until paid.

       Plaintiff United States further demands that if the grantee named in the United States

Marshal’s Deed, or the grantee’s assigns, are denied possession of the real property, a Writ of

Assistance issue out of this Court to the United States Marshal for the District of Kansas, upon

application of the grantee or grantee’s assigns, ordering and directing the United States Marshal to

place the applicant in full, complete, and peaceful possession of the real property.

                                                      Respectfully submitted,

                                                      STEPHEN R. McALLISTER
                                                      United States Attorney
                                                      District of Kansas

                                                      s/ Kathryn E. Sheedy
                                                      KATHRYN E. SHEEDY
                                                      Assistant United States Attorney
                                                      Ks. S.Ct. No. 22867
                                                      290 Federal Bldg.
                                                      444 SE Quincy Street
                                                      Topeka, Kansas 66683
                                                      PH: (785) 295-2850
                                                      FX: (785) 295-2853
                                                      Email: kathryn.sheedy@usdoj.gov
                                                      Attorneys for the Plaintiff



                                                 6
             Case 5:19-cv-04090 Document 1 Filed 10/03/19 Page 7 of 7




                             REQUEST FOR PLACE OF TRIAL

       Plaintiff United States of America hereby requests that trial of the above-entitled matter be

held in the City of Topeka, Kansas.

                                                     s/ Kathryn E. Sheedy
                                                     KATHRYN E. SHEEDY
                                                     Assistant United States Attorney




                                                7
                           Case 5:19-cv-04090 Document 1-1 Filed 10/03/19 Page 1 of 3




 Fonn RD 1940"16
                                                                                                                                          Fonn Approved
 (Rev, 6-99)
                                                                                                                                          0MB No, 057S.0172
                                                       UNITED STATES DEPARTMENT OF AGRICULTURE
                                                                RURAL HOUSING SERVICE

                                                                      PROMISSORY NOTE


  Type of Loan SECTION 5 02                                                                                          Loan No.

  Date:      09-01-2005


                                                                       B17 W 9th St
                                                                          (Property Address)
                                                Larned                                Pawnee                                   KS
                                               (City or Town)                          (County)                           {State)

 BORROWER'S PROMISE TO PAY. In relum for a loan thal I have received, I promise to pay to the order of the United
 States of America, acting through the Rural Housing Service (and its successors) ("Government")$ 43, ooo. oo
 (this amount ls caHed "principal"), plus Interest.
 INTEREST. lnlerest wlU be charged on the unpaid principal until the full amount of the principal has been paid. 1will pay
 interest at a yearly rate of    s . 3 7 so %. The Interest rate required by this section is the rate I will pay both before
 and after any default described below.
  PAYMENTS. I agree lo pay principal and interest using one of two alternatives Indicated below:

      I. Prlnclpal and Interest payments shall be temporarily deferred. The Interest accrued to                    , __
  shall be added to the principal. The new principal and later accrued Interest shall be payable In 3 96 regular amortized
  installments on the date Indicated In the box below. I authorize the Government to enter the amount of such new principal
  here: $                        , and the amount of such regular Installments In the box below when such amounts have been
  determined. I agree to pay principal and interest In installments as Indicated in the box below.
     II. Payments shall not be deferred. I agree to pay principal and Interest In                               --3-9~6__ Installments as indicated in
  the box below.
  I will pay principal and Interest by making a payment every month.
  I will make my monthly payment on the 1st day of each month beginning on                                October 1           ~ and
  continuing f o r ~ months. I will make these payments every month until I have paid all of the prlnclpal and Interest
  and any other charges described below that I may owe under this note. My monthly payments will be applied to inlerest
  before principal. if on September 1 , 2 03 8 , I still owe amounts under this note, I will pay those amounts in full on
  that date, which Is called the "maturity date."
  My monthly payment will be $ ....2._.3""2..., -.16,..__ _ ___,. I will make my monthly payment al J;.Ua....i~a.i;;....QJ:~~_a1JtLi;;w:1.1:1.._--1
  nQted on my billing statement                                                    or a different place if required by the Government.


  PR1NCIPAL ADVANCES. If the entire principal amount of the loan Is not advanced at the time of loan closing, the
  unadvanced balance of the loan will be advanced al my request provided the Government agrees to the advance. The
  Government must make the advance provided the advance is requested for an authorized purpose. Interest shall
  accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
  below. I authorize the Government lo enter the amount and dale of the advance as shown in the Record of Advances
  below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.

  HOUSING ACT OF 1949. This promissory note is made pursuant to title V of lhe Housing Act of 1949. It Is for the type
  of loan indicated in the ''Type of Loan" block al the top of this note. This note shall be subject to the present regulations
  of the Government and to Its future regulations not Inconsistent with the express provisions of this note.

According lo tltc Pnp~iwork Rcducllon Act of I 995, 11D pcnons arc required lo respond lo n collection of infonnntion unless ii dlspluys a valid OMD control
number, The vnlid OM13 control number for this info1T1U1tinn collection is OS75-0I 72. The lime required lo c:omplclc this informntlon collection Is cstimntcd to
nvcrnge l 5 minutes J>cr response, including the lime for n:vlcwing instructions, !!CW'Chinn existing datn sources, gathering and mninlllining the dllta needed, and
comi'lcr1ng nncJ reviewing the collection orlnfonnntinn.




                                                                                                                                                             Exhibit A
                  Case 5:19-cv-04090 Document 1-1 Filed 10/03/19 Page 2 of 3



                                                                                                  Account#

LATE CHARGES. Ir the Government has not received the full amount of any monthly payment by the end of 1s days
after the date it is due, I will pay a late charge. The amount of the charge will be        4        percent of my overdue
payment of principal and Interest. I will pay this charge promplty, but only once for each late payment.

BORROWER'S RIGHT TO PREPAY. I have the right lo make payments of principal at any time before they are due.
A payment of principal only is known as a "prepayment." When I make a prepayment, I will tell the Government In
writing that I am making a prepayment.

I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will use
all of my prepayments lo reduce the amount of principal that I owe under this Note. If I make a partial prepayment, there
will be no changes In the due date or in the amount of my monthly payment unless Iha Government agrees in writing to
those changes. Prepayments will be applied to my loan in accordance with the Government's regulations and
accounting procedures in effect on the date of receipt of the payment.
ASSIGNMENT OF NOTE. I understand and agree that the Government may at any lime assign this note without my
consent. lf the Government assigns the note l will make my payments to the assignee of the note and in such case
the term "Government" will mean the assignee.

CREDIT ELSEWHERE CERTIFICATION. I certify lo the Government that I am unable to obtain sufficient credit
from other sources at reasonable rates and terms for the purposes for which the Government ls giving me this loan.

USE CERTIFICATION. I certify to the Government that the funds I am borrowing from lhe Government will only be
used for purposes authorized by the Government.

LEASE OR SALE OF PROPERTY. If the property constructed, improved, purchased, or refinanced with this loan Is {1)
leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or (3)
is sold or title Is otherwise conveyed, voluntarily or Involuntarily, the Government may at its option declare the entire
remaining unpaid balance of the loan immediately due and payable. If this happens, I will have lo immediately pay off
the entire loan.

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree lo periodically provide the Government with
Information the Government requests about my flnanclal siluatlon. If the Government determines that I can get a loan
from a responslble cooperative or private credit source, such as a bank or a credil union, at reasonable rates and terms
for similar purposes as this loan, al the Government's request, I will apply for and accept a loan in a sufficient amount to
pay this note in full. This requirement does not apply to any cosigner who signed this note pursuant to section 502 of the
Housing Act of 1949 lo compensate for my lack of repayment abllity,
SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted In the form of
µaymenl asslslance under the Government's regulations.

CREDIT SALE TO NONPROGRAM BORROWER. The provlslons of the paragraphs entllled "Credit Elsewhere
Cert1ffcat1on" and "Requirement to Refinance with Private Credit" do not apply if this loan Is classified as a
nonprogram loan pursuant to section 502 of the Housing Act of 1949.

DEf-CAULT. If i do not pay the full amount of each monthly payment on the date It is due, I will be in default. If I am in
default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain date,
the Government may require me to Immediately pay the full amount of the unpaid principal, all the interest that 1owe, and
any late charges. Interest w111 continue to accrue on past due princlpal and interest. Even If, at a lime when I am in
default, the Government does not require me to pay Immediately as described In the preceding sentence, the Government
will still have the right to do so If I am In default at a later date. If the Government has required me to Immediately pay in
full as described above, the Government will have the right lo be paid back by me for all of its costs and expenses In
enforcing this promissory note to the extent not prohibited by applicable law. Those expenses include, for example,
reasonable atlorney's fees.




                                                               2
                   Case 5:19-cv-04090 Document 1-1 Filed 10/03/19 Page 3 of 3



                                                                                                       Account

NOTICES, Unless applicable law requires a different method, any notice that must be given to me under this note will be
given by delivering it or by malling it by first class mail lo me al the property address listed above or at a different address If
I give the Government a notice of my different address. Any notice that must be given to the Government will be given by
malling it by first class mail lo the Government at USDA Rural Housing Service, c/o Customer Service Branch
  Post Office Box 66889, St. Louis. MO 63166                              • or at a different address If I am given a notice of that
different address.

OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person Is fully and
personally obligated to keep all of the promises made In this note, including lhe promise to pay the full amount owed.
Any person who is a guarantor, surety, or endorser of this note Is also obligated to do these things. The Government
may enforce its rights under this note against each person lndlvidually or against all of us together. This means that any
one of us may be requlred to pay all of the amounts owed under this note. The term "Borrower" shall refer to each
person signing this note.

WAIVERS. I and any other person who has obligatlons under this note waive the rights of presentment and notice of
dishonor. "Presentment" means the right to require the Government to demand payment of amounts due. "Notice of
dishonor'' means the right to require the Government lo give notice lo other persons that amounts due have not been paid,

WARNING: Failure to fully disclose accurate and truthful financial Information In connection with my loan
application may result In the termination of program assistance currently being received, and the denial of
future federal       !stance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.


------+-------------          Seal
       Borrower Michele Skelton
                                                                  - - - - - - - - - - - - - - - Seal
                                                                                   Borrower

- - - - - - - - - - - - - - - Sen\                                - - - - - - - - - - - - - - - Sen\
                   Borrower                                                        Borrower




I                                             RECORD OF ADVANCES
                                                                                                                     DATE
                                                                                                                                   I
          AMOUNT               DATE                   AMOUNT             DATE                 AMOUNT
II\<:                                         /ff)   I,:                              1(1 5\'t.
/2)   s                                       19) $                                   lrt6l S
13)   s                                     1(10\<:                                   1,rns
(4) S                                       l(ll)S                                     1'18) s
15)   s                                      (12)    I,:                               1(9)   S
(6) S                                        (13)    s                                 .(20) S
(7) S                                        (14)    S                                  (2l) S

I                                                                                     TOTAL       s                                I




                                                                   3
                     Case 5:19-cv-04090 Document 1-2 Filed 10/03/19 Page 1 of 6



                                                  f
                                                                                                                        No. 20051319 Book MG194 Page 4-
                                                                                                                            Pawnee County, State of Kansas
                                                                                                                                   R E C OR DE D          ,
                                                                                                                           Sep 11 200S 1:15:PN Fees $28.~9



                                                                                                                                                                         I   I,

                                                                                                                            ~~~~~~~~Deputy

                                                                                                                                               ACCT#
Form RD 3550·14 KS                                                                                                                           Fonn Approved
(9·00)                                                                                                                                       0MB No, OS7S.()172
                                                           United States Department of Agriculture
                                                                   Rural Housing Service
                                                           MORTGAGE FOR KANSAS
THIS MORTGAGE ("Security Instrument") is made on                        September 1st                 2005 . (Da1eJ
The mortgagor is      Michele ,Skelton, a single person
                              M' ·                                                                              ("Borrower").
This Security Instrument is given to the United States of America acting through the Rural Housing Service or successor agency,
United States Department of Agriculture ("Lender"), whose address is Rural Housing Service, c/o Centralized Servicing Center,
United States Department of Agriculture, P.O. Box 66889, St. Louis, Missouri 63166.
Borrower Is indebted to Lender under the following promissory notes and/or assumption agreements (herein collectively called
"Note") which have been executed or assumed by Borrower and which provide for monthly pDyments, with the full debt, If not
paid earlier, due and payable on the maturity date:

Date of Instrument                                       Principal Amount                                        Maturity Date
  09/01/2005                                               $43,000.00                                              09/01/2038
This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with Interest, and all renewals,
extensions and modifications of the Note; (b) the payment ofnll other sums, with interest, advanced under parngrnph 7 to protect
the property covered by this Security Instrument; (c) the perfonmmce of Borrower's covenants and agreements under this
Security Instrument and the Note, and {d) the recapture of any payment assistance nnd subsidy which may be granted to the
Borrower by the Lender pursuant to 42 U.s.c. §§ l472(g) or 149011. For this purpose, Borrower does hereby mortgage, grant,
and convey to Lender the following described property located in the County of
                                   Pawnee                  , State of Kansas

                               Lots Twenty-one (21) and Twenty-two (22), in Block Four (4), Edwards and
                               Evans College Addition to the City of Larned, Pawnee County, Kansas,




 Ammlmg to th~ fnperwotk Rttlucllm, Acl nf /995, 110 penwm un: requln:J tu re.,pnml 111 u culltctlt11111J i1tftm1111tla111111Te.tv It dlxpluy, u vu/id 0MB ~m//rt1/ 11umbtr
  111t 1·ulitl 0MB C/Jntrvl 11umher fur thi.t hifun11a1/u11 a1/fettlu11 /1· 11rs,11r1. 7'he time 111q11ltr1/ 10 rumplele 1hls /1rfum1a1/011 rol/1/Cl/011 /.1 t.,1/muttd Ill '11'tra8t IS
 111/1111/t.t ptr ,r.rputut, /11c/11//i111( /ht I/mt fi,r nwlcw/111( /111111,clhm,, uurch/1111 rxl11h111 du1u .murces, ga//1trl11g uud mulnta/11/ng t//t Jota 11otdtd. n11J con1p/t1lng mu/
 n:v/tw/118 /he cu/lcc//m, uf /1if11n111JJ/1111.

                                                                                                                                                                         Page 1 of6



                                                                                                                                                               Exhibit B
              Case 5:19-cv-04090 Document 1-2 Filed 10/03/19 Page 2 of 6



                                   f                                          No.( J51319 Book MG194 Page4


which has the address of           817 W9th St                                             Larned
                                            [Stn:et)                                      [Chy)
                           67550
Kansas                     [ZIP)            ("Property Address");
     TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
appurtenances, and fixtures which now or hereafter are a part of the property. All replacements and additions shall
also be covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the
"Property!'
    BORROWER COVENANTS that Borrower is lawfullr seised of the estate hereby conveyed and has the right
to grant and convey the Property and that the Property 1s unencumbered, except for encumbrances of record.
Borrower warrants and will defend generally the title to the Property against all claims and demands, subject to any
encumbrances of record.
    THIS SECURITY INSTRUMENT combines unifonn covenants for national use and non-unifonn covenants
with limited variations by jurisdiction to constitute a uniform security instrument covering real property.
      UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
      1. Payment of Principal nnd Interest; Prepayment and Late Charges. Borrower shall promptly pay when
due the principal of nnd interest on the debt evidenced by the Note and any prepayment and late charges due under
the Note.
      2. Funds for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower
shall pay to Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum
("Funds") for: (a) yearly taxes and assessments which may attain priority over this Security Instrument as a lien on
the Property; (b) yearly leasehold payments or ground rents on the Property, if any; (c) yearly hazard or property
insurance premiums; and (d) yearly flood insurance premiums, if any. These items are called "Escrow Items."
Lender may, at any time, collect and hold Funds in an amount not to exceed the maximum amount n lender for a
federally related mortgage loan may require for Borrower's escrow account under the federal Real Estate Settlement
Procedures Act of 1974 as amended from time to time, 12 U.S.C. § 2601 et seq. ("RESPA"), unless another law or
 federal regulation that applies to the Funds sets a lesser amount. If so, Lender may, at any time, collect and hold
 Funds in an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due on the bnsis of
current data and reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with
 applicable law.
      The Funds shall be held by n federal agency (including Lender) or in an institution whose deposits are insured
 by a federal agency, instrumentality, or entity. Lender shall apply the Funds to pay the Escrow Items. Lender may
 not charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the
 Escrow Items, unless Lender pays Borrower interest on the Funds nnd applicable law permits Lender to make such n
 charge. However, Lender may require Borrower to pay a one-time charge for nn independent real estate tax
 reporting service used by Lender in connection with this loan, unless applicable law provides otherwise. Unless an
 agreement is made or applicable law requires interest to be paid, Lender shall not be required to pay Borrower any
 interest or earnings on the Funds. Borrower and Lender may agree in writing, however, that interest shall be paid
 on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds, showing credits
 and debits to the Funds and the purpose for which each debit to.the Funds was made. The Funds are pledged as
 additional security for all sums secured by this Security Instrument.
       Ifthe Funds held by Lender exceed the amounts pennitted to be held by applicable law, Lender shall account to
  Borrower for the excess funds in accordance with the requirements of applicable law .. ff the amount of the Funds
 held by Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in
  writing, and, in such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower
 shall make up the deficiency in no more than twelve monthly payments, at Lender's sole discretion.
       Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
  Borrower any Funds held by Lender. If Lender shall acquire or sell the Property after acceleration under paragraph
  22, Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of
  acquisition or sale as a credit against the sums secured by this Security Instrument.
       3. Application of Payments. Unless applicable law or Lender's regulations provide otherwise, all payments
  received by Lender under paragraphs I and 2 shall be applied in the following order of priority: (l) to advances for
  the preservation or protection of the Property or enforcement of this lien; (2) to accrued interest due under the Note;
                                                                                                             Page2 of6
              Case 5:19-cv-04090 Document 1-2 Filed 10/03/19 Page 3 of 6


                                (                                              No(.J51319BookMG194 Page4

(3) to principal due under the Note; (4) to amounts required for the escrow items under paragraph 2; (5) to late
charges and other fees and charges.
       4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, tines and impositions attributable to the
Property which may attain priority over this Security Instrument, and leasehold payments or ground rents, if any.
Borrower shall pay these obligations in the manner provided in paragraph 2, or if not paid in that manner, Borrower
shall pay them on time directly to the person owed payment. Borrower shall promptly furnish to Lender all notices
of amounts to be paid under this paragraph. If Borrower makes these payments directly, Borrower shall promptly
furnish to Lender receipts evidencing the payments.
       Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has
agreed in writing to such lien or Borrower: (a) agrees in writing to the payment of the obligation secured by the lien
in a manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien
in, legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures
from the holder of the lien an agreement satisfactory to Lender subordinating the lien to this Security Instrument. If
 Lender determines that any part of the Property is subject to a lien which may attain priority over this Security
 Instrument, Lender may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take one or
 more of the actions set forth above within ten (10) days of the giving of notice.
        Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations
 of Lender, and pay or reimburse Lender for all. of Lender's fees, costs, and expenses in connection with any full or
 partial release or subordination of this instrument or any other transaction affecting the property.
        5. Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected
 on the Property insured against loss by tire, hazards included within the term "extended coverage" and any other
 hazards, including floods or flooding, for which Lender requires insurance. This insurance shall be maintained in
 the amounts and for the periods that Lender requires. The insurer providing the insurance shall be chosen by
 Borrower subject to Lender's approval which shall not be unreasonably withheld. If Borrower fails to maintain
 coverage described above, at Lender's option Lender may obtain coverage to protect Lender's rights in the Property
 pursuant to paragraph 7.
        All insurance policies and renewals shall be in a form acceptable to Lender and shall include a standard
 mortgagee clause. Lender shall have the right to hold the policies and renewals. lf Lender requires, Borrower shall
  promptly give to Lender all receipts of paid premiums and renewal notices, In the event ofloss, Borrower shall give
  prompt notice to the insurance currier and Lender. Lender may make proof of loss if not made promptly by
  Borrower.
        Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or
  repair of the Property damaged, if the restoration or repair is economically feasible and Lender's security is not
  lessened. If the restoration or repair is not economically feasible or Lender's security would be lessened, the
  insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
  any excess paid to Borrower. lf Borrower abandons the Property, or does not answer within thirty (30) days a
  notice from Lender that the insurance carrier has offered to settle a claim, then Lender may collect the insurance
  proceeds. Lender may use the proceeds to repair or restore the Property or to pay sums secured by this Security
  Instrument, whether or not then due. The thirty (30) day period will begin when the notice is given.
         Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not
  extend or postpone the due date of the monthly payments referred to in paragraphs I and 2 or change the amount of
  the payments. lf after acceleration the Property is acquired by Lender, Borrower's right to any Insurance policies
  and proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the extent of the
  sums secured by this Security Instrument immediately prior to the acquisition.
         6.    Preservation, Mnlntennnce, and Protection of tile Property; Borrower's Loan Application;
   Leaseholds. Borrower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or
   commit waste on the Property. Borrower shall maintain the improvements in good repair and make repairs required
   by Lender. Borrower shall comply with all laws, ordinances, and regulations affecting the Property. Borrower shall
   be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that In Lender's good faith
  judgment could result in forfeiture of the Property or otherwise materially impair the lien created by this Security
   Instrument or Lender's security interest. Borrower may cure such a default by causing the action or proceeding to
   be dismissed with a ruling that, in Lender's good faith detennination, precludes forfeiture of the Borrower's interest
   in the Property or other material impainnent of the lien created by this Security Instrument or Lender's security
   interest. Borrower shall also be in default if Borrower, during the loan application process, gave materially false or
   inaccurate infonnution or statements to Lender (or failed to provide Lender with any material information) In
   connection with the loan evidenced by the Note. If this Security Instrument is on a leasehold, Borrower shall
   comply with all the provisions of the lease. tr Borrower acquires fee title to the Property, the leasehold and U1e fee
   title shall not merge unless Lender agrees to the merger in writing.
         7. Protection of Lender's Rights in the Property. If Borrower fails to perform the covenants and agreements
   contained in this Security Instrument, or there is a legal proceeding that ma>' significantly affect Lender's rights in
   the Property (such .as a proceeding in bankruptcy, pro.bate, for condemnation or forfeiture or to enforce laws or
   regulations), then Lender may do and pay for whatever 1s necessary to protect the value of the Property and Lender's
   rights in the Property. Lender's actions may include paying any sums .secured by a lien which has priority over this
   Security Instrument, appearing in court, paying reasonable attorneys' fees and entering on the Property to make
                                                                                                              Page 3 of6
              Case 5:19-cv-04090 Document 1-2 Filed 10/03/19 Page 4 of 6


                                 (                                              No.Ca51319 Book MG194 Page 4

repairs. Although Lender may take action under this paragraph 7, Lender is not required to do so.
      Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by
this Security Instrument. Unless Borrower and Lender agree to other terms of payment, these amounts shall bear
interest from the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender
to Borrower requesting payment.
      8. Refinancing. If at any time it shall appear to Lender that Borrower may be able to obtain a loan from a
responsible cooperative or private credit source, at reasonable rates and tenns for loans for similar purposes,
Borrower will, upon the Lender's request, apply for and accept such loan in sufficient amount to pay the note and
any Indebtedness secured hereb>' in full.
      9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender
shal I give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
       10. Condcmnntion. The proceeds of any award or claim for damages, direct or consequential, in connection
with any condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are
hereby assigned and shall be paid to Lender. In the event of a total taking of the Property, the proceeds shall be
applied to the sums secured by this Security Instrument, whether or not then due, with any excess paid to Borrower.
  In the event ofa partial taking of the Property in which the fair market value of the Property immediately before the
taking is equal to or greater than the amount of the sums secured by this Security Instrument immediately before the
taking, unless Borrower and Lender otherwise a;ree in writing, the sums secured by this Security Instrument shall
 be reduced by the amount of the proceeds multiplied by the following fraction: (a) the total amount of the sums
 secured immediately before the taking, divided by (b) the fair market value of the Property immediately before the
 taking. Any balance shall be paid to Borrower. In the event of a partial taking of the Property in which the fair
 market value of the Property immediately before the taking is less than the amount of the sums secured hereby
 Immediately before the taking, unless Borrower and Lender otherwise agree in writing or unless applicable law
 otherwise provides, the proceeds shall be applied to the sums secured by this Security Instrument whether or not the
 sums are then due.
       If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemner offers
 to make an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the
 date the notice is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or
 repair of the Property or to the sums secured by this Security Instrument, whether or not then due. Unless Lender
 and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or postpone the
 due date of the monthly payments referred to in paragraphs 1 and 2 or change the amount of such payments.
        11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
  modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and
  any successor in interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's
  successors in interest. Lender shall not be required to commence proceedings against any successor in interest or
  refuse to extend time for payment or otherwise modify amortization of the sums secured by this Security Instrument
  by reason of any demand made by the original Borrower or Borrower's successors in interest. Any forbearance by
  Lender in exercising any right or remedy shall not be a waiver of or preclude the exercise of any right or remedy.
        12. Successors and Assigns Bound; Joint and Several Liability; Co•signcrs. The covenants and agreements
  of this Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the
  provisions of paragraph 16. Borrower's covenants and agreements shall be joint and several. Any Borrower who
  co-signs this Security Instrument but does not execute the Note: (a) is co-signing this Security Instrument only to
  mortgage, grant and convey that Borrower's interest in the Property under the tenns of this Security Instrument; (b)
  is not personally obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any
  other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the tenns of this
  Security Instrument or the Note without that Borrower's consent.
        13. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering it or
  by mailing it by first class mall unless applicable law requires use of another method. The notice shall be directed
  to the Property Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall
   be given by first class mail to Lender's address stated herein or any other address Lender designates by notice to
   Borrower. Any notice provided for in this Security Instrument shall be deemed to have been given to Borrower or
   Lender when given as provided in this paragraph.
        14. Governing Lnw; Severablllty. This Security Instrument shall be governed by federal law. In the event
   that any provision or clause of this Security Instrument or the Note conflicts with applicable law, such conflict shall
   not affect other provisions of this Security Instrument or the Note which can be given effect without the conflicting
   provision. To this end the provisions of this Security Instrument and the Note are declared to be severable. This
   mstrument shall be subject to the present regulations of Lender, and to its future regulations not inconsistent with
   the express provisions hereof. All powers and agencies granted In this instrument are coupled with an interest and
   are Irrevocable by death or otherwise; and the rights and remedies provided in this instrument are cumulative to
   remedies provided by law.
         15. Borrower's Copy. Borrower acknowledges receipt of one conformed copy of the Note and of this
   Security Instrument.
         16. Transfer of the Property or n Beneficial Interest in Borrower. If nil or any part of the Property or any
   interest in it is leased for a tenn greater than three (3) years, lensed with an option to purchase, sold, or transferred
                                                                                                                Page 4 of6
             Case 5:19-cv-04090 Document 1-2 Filed 10/03/19 Page 5 of 6


                                (                                             NoC051319 Book MG194 Page 4

(or if a beneficial interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's
prior written consent, Lender may, at its option, require immediate payment in full of all sums secured by this
Security Instrument.
      17. Nondiscrimination. If Borrower intends to sell or rent the Property or any part of it and has obtained
Lender's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate
for the sale or rental of the Property or will otherwise make unavailable or deny the Property to anyone because of
race, color, religion, sex, national origin, disability, age, or familial status, and (b) Borrower recognizes as illegal
and hereby disclaims and will not comply with or attempt to enforce any restrictive covenants on dwelling relating
to race, color, religion, sex, national origin, disability, age or familial status.                                ·
      18. Sale of Note; Change of Lonn Servicer. The Note or a partial interest in the Note (together with this
Security Instrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change
in the entity (known as the "Loan Servicer") that collects monthly payments due under the Note and this Security
Instrument. There also may be one or more changes of the Lonn Servicer unrelated to a sale of the Note. If there is
a change of the Loan Servicer, Borrower wilt be given written notice of the change in accordance with paragraph 13
above and applicable law. The notice will state the name and address of the new Loan Servicer and the address to
which payments should be made.
       19. Uniform Federal Non-Judicial Foreclosure. If a unifonn federal non-judicial foreclosure law applicable
 to foreclosure of this security instrument is enacted, Lender shall have the option to foreclose this instrument in
 accordnnce with such federal procedure.
       20. Hazardous Substances. Borrower shall not cause or pennit the presence, use, disposal, storage, or release
 of any hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or
 storage on the Property of small quantities of hazardous substances that are generally recognized to be appropriate
 to nonnal residential uses and to maintenance of the Property, Borrower shall not do, nor allow anyone else to do,
 anything affecting the Property that is in violation of any federal, state, or local environmental law or regulation.
       Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action
 by any governmental or regulatory agency or private party involving the Property and any hazardous substance or
 environmental law or regulation of which Borrower has actual knowledge. If Borrower teams, or is notified by any
 governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting
  the Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable
  environmental law and regulations.
       As used in this paragraph "hazardous substances" are those substances defined as toxic or hazardous substances
  by environmental law and the following substances: gasoline, kerosene, other nammnble or toxic petroleum
  products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and
  radioactive materials. As used in this paragraph, "environmental law" means federal laws and regulations and laws
  and regulations of the jurisdiction where the Property Is located that relate to health, safely or environmental
  protection.                                                           •
       21. Cross Collaternlizntion. Default hereunder shall constitute default under any other retil estate security
  instrument held by Lender and executed or assumed by Borrower, and default under any other such security
  instrument shall constitute default hereunder.
     NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
     22. SHOULD DEFAULT occur in the perfonnance or discharge of any obligation in this instrument or
 secured by this instrument, or should the parties named as Borrower die or be declared incompetent, or should any
 one of the parties named as Borrower be discharged in bankruptcy or declared an insolvent, or make an assignment
 for the benefit of creditors, Lender, at its option, with or without notice may: (a) declare the entire amount unpaid
 under the note and any Indebtedness to Lender hereby secured immediately due and payable, (b) for the account of
 Borrower iricur and pay reasonable expenses for repair or maintenance of and take possession of, operate or rent the
 property, (c) upon application by it and production of this instrument, without other evidence und without notice of
 hearing of said application, have a receiver appointed for the property, with the usual powers of receivers in like
 cases, (d) foreclose this instrument as provided herein or by law, and (e) enforce any and all otl1er rights and
 remedies provided herein or by present or future laws.
      23, The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and
 expenses incident to enforcing or complying with the provisions hereof, (b) any prior hens required by law or a
 competent court to be so paid, (c) the debt evidenced by the note and nil indebtedness to Lender secured hereby,
 (d) inferior liens of record required by law or a competent court to be so paid, (c) at Lender's option, any other
 indebtedness of Borrower owing to Lender, and (t) atty balance to Borrower. At foreclosure or other sale of all or
 any part of the property, Lender and its agents may bid and purchase as n stranger and may pay Lender's share of
 the purchase price by crediting such amount on any debts of Borrower owing to Lender, in the order prescribed
 above.
       24. Borrower agrees that Lender will not be bound by any present or future State laws, {a) providing for
 valuation, appraisal, homestead or exemption of the property, (b) prohibiting maintenance of an action for a
 deficiency judgment or limiting the amount thereof or the time within which such .action must be brought, (c)
  prescribing any other limitations, or (d) limiting the conditions which Lender may by regulation impose, including
  the interest rate it may charge, as a condition of approving a transfer of the property to a new Borrower, Borrower
                                                                                                              Pages of6
                   Case 5:19-cv-04090 Document 1-2 Filed 10/03/19 Page 6 of 6


••                                   (                                           Not"' J51319 Book MG194 Page4
     expressly waives the benefit of any such State Jaws. Borrower hereby relinquishes, waives, and conveys all rights
     inchoate or consummate, of descent, dower and curtesy.                                     '
          25. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded
     together with this Security Instrument, the covenants and agreements of each rider shall be incorporated into and
     shall amend and supplement the covenants and agreements of this Security Instrument as if the rider(s) were a part
     of this Security Instrument. [Check applicable box]
          CJ Condominium Rider           D Planned Unit Development Rider        CJ Other(s) [specify]

          BY SIGNING BELOW, Borrower accepts and agrees to the tenns and covenants contained In pages I through
     6 of this Security Instrument and in any rider executed by Borrower and recorded with thi Security Instrument




                                                                      --------=-----'[SEAL]
                                                                                  Borrower



     STATE OF KA_N_S_A_s_ _ _ _ _ _ _
     COUNTY OF        PAWNEE
                                                   }ss:                     ACKNOWLEDGMENT




          On this _ _l_s_t_ _ _ day of           September              2005        , before me, Jeanice Corbitt
     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __.-ersonally appeared Michele M. Skelton
     _a"""""'s=i=n..,g=l....
                        e_p._e__r=s=o=n------------,imd: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

     who acknowledged that _~sh::.e=----- executed the foregoing Instrument as ___h.e;;;,;:r,...____ voluntary act
     and deed.


                                     NOTARY PUBLIC· stale ol Kansas
      [SEAL]                       ~   JEANICE CORBITT
                                   !3MyAppLE>rp.    J-9,p~
                                                                                                     ~
                                                                                    ~ o t a r y Public
      My appointment expires------




                                                                                                               Page6 of6
          Case 5:19-cv-04090 Document 1-3 Filed 10/03/19 Page 1 of 1




Fonn RD 35S0-12                                                                                                                                 Form Approved
(Rev. 8·00)                                               United States Department of Agriculture                                              0MB No. OS75-0172
                                                                   Rural Housing Service
                                                                                                                                     Account fl
                                                 SUBSIDY REPAYMENT AGREEMENT
I. As required under section 521 of the Housing Act of 1949 (42 U.S.C. 1490n), subsidy received in nceordancc with a loan under
section 502 of the Housing Act of 1949 is repayable to the Government upon the disposition or nonoccupancy of the security
property. Deferred mortgage payments arc included as subsidy under this agreement.

2. When l fail to occupy or transfer title to my home, recapture is due. If! rctimmcc or otherwise pay in full without tmnsfcroftitlc
and continue to occupy the property, the amount of recapture will be calculated but, payment of recapture can be deferred, interest
free, until the property is subsequently sold or vacated. If deferred, tbe Government mortgage can be subordinated but will not be
released nor the promissoiy note satisfied until the Government 1, paid in full. ln situations where deferment of tcellpturc is an
option, recapture will be discounted 25% if paid in full at time of scttlcmcnl

3. Market value at time of initial subsidy S 55,000. 00                    less nmount ofRur.il Housing Service (RHS) loans
 S 4 3 , 0QO• OO                  less amount of nny prior liens S 11 1 6 SO • 0O               equals my/our orig inn I equity
S 350,00                         • Thlsamountequnls                  .6363636 % ofthcmarkctvalucasdctcnnincdby
dividing original equity by the mnrkct value.

4. If nil loans are not subject to recapture, or if all loans subject to recapture arc not being paid, the nmount to be recaptured is
computed according to the following fotmulo. Divide the bnlancc ofloans subject to recapture that arc being pnid by the balnncc of
all open loans. Multiply the result by 100 to determine the percent of the outstanding balance of open loans being paid.

5.                                                                        Average interest rate paid
                months
                loan                                             I.I          2.1          3.1         4.1           5.1          6.1
                outstanding                         1%           2%           3%           4%          5%            6%           7%           >7%
                  0 • 59                            .so          .50          .so          .so         .44           .32          .22          .11
                  60   • 119                        .50          .50          .so          .49         .42           .31          .21          .II
                120    • 179                        .so          .50          .so          .48         .40           .30          .20          .10
                lllO   - 239                        .so          .so          .49          .42         .36           .26          .18          ,09
                240    - 299                        .50          .so          .46          ,38         .33           .24          .17          .09
                300    • 359                        .so          .45          .40          .34         .29           .21          .14          .09
                360    & up                         .47          .40          .36          .31         .26           .19          .13          .09

6. Cnlculating Recapture
          Market value (at the time of transfer or abnndoruncnt)
      LESS
          Prior liens,
          !UIS bnlanec,
          Rcasonnble closing costs,
          Principal reduction nt note mtc,
          Original equity (sec pomgrnph 3), and
          Capital improvements (sec 7 CPR pnrt 3550).
      EQUALS
          Appreciation value. (lfthis is n positive value, continue,)
      TIMES
          Percentage in paragraph 4 (if upplicablc),
          Percentage in paragraph 5, and
          Return on borrower's original equity (100% • percentage in paragraph 3),
      EQUALS
          Value apprccintion subject to recapture. Rccnpture due c<1unls the lesser ofthls figure or
          the amount of subsidy received.

Borrower agrees to pay recapture in accordance with this agreement.

     Borrower                                                                                                     Date
                                 L.,
 Michele Skelton ·
     Borrower                                                                                                     Date
                                                                                                                            0!3-01-2005
A mmling '" tl,c l',qwnmrk Red11ctlnn Act nf IV9J,    no perion.t arc required II> ro.tpond In a cn/lccrlnn nfln.formatlnn unl,u, U dLtpla,1~ a valid 0MB cnntrnl number. The •·a/Id
0.1(8 cm,tml numberfor thl.r lnfnrma//nn cnlltctlnn Is OS7 S,a/ 71, The time rcquln:d In complete 1h11 lnfi,r11mtlnn cn//cc1/on Ir ext/mated In avamgo S m/n1110., per ro.rpnn.,c.
Including thc t/mc/nr rn1•/owlng /nJlfuc1/"nJ, .,carchlng cx/.11/ng dnla ro11rccJ, go/boring and mnlntalnlng tho data nead<d, and camp/atlng and reviewing the r.olletlinn n/
infnrmatloo




                                       C.                                                                                                                   Exhibit C
